DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on January 25, 2021.
Claims 22-35 are pending.  Claims 1-21 are canceled. 
The rejection of claims 1 and 5 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claims 10-12 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claim 16 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claim 19 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claims 1, 3-4, 5, 7-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Product Specifications NPL is withdrawn in view of Applicants amendment.
The rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Magin is withdrawn in view of Applicants amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 23-24, 26-27 recites the second solution, this renders the claim indefinite because claim 22 and claim 25 does not recite “second solution”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over Magin (US Patent No. 3,625,908 (already of record)).
Regarding claims 22-35, Magin teaches an acidic aqueous cleaning solution for removing deposits (which satisfies claimed solubility enhancing aqueous composition) comprising an aqueous solution of hydrogen ions in a concentration from 0.10 to 8 moles per liter, ammonium ions in a concentration of from 0.01 to 1.0 moles per liter and sulfate ions in a concentration of from 0.10 to 6 moles per liter (which satisfies claimed composition free of solids) (Abstract; Col. 1, Lines 39-50).
In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946).  A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965).  In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to about 8-12m/l of sulfate anions, about 1.45-2.01m/l of ammonium ions and about 17.38-21.68 m/l or hydrogen ion as a first solution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have have expected about 8-12m/l of sulfate anions, about 1.45-2.01m/l of ammonium ions and about 17.38-21.68 m/l or hydrogen ion as a first solution in Magin et al as Magin et al teaches In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With regard to making a second solution by mixing the first solution with the at least equal volume of water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided making a second solution by mixing the first solution with an at least equal volume of water in Magin et al as the examples of Magin et al encompass mixing the components and then mixing with water to 1L, this satisfies the claimed first and second solution.  Mixing the first solution with at least an equal volume of water would provide a solution with a composition comprising equal to about or less than about 4-6m/l of sulfate ions, equal to about or less than about 0.725-1.005 ammonium ions and equal to about or less than about 8.69-10.84 of hydrogen ions.  The teachings in Magin et al overlap/satisfy the instantly claimed range.  The word “about” permits some tolerance. At In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946).  A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965).  In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Magin et al, Applicant argues the new claims limit the presence of additional water and are outside of the amount taught in Magin et al.  The Examiner respectfully disagrees with the above argument because claims30-35 all have at least half of the volume of the composition as water and claims 28-29 the composition only has the claimed amounts in half of the final composition (50v%), hence, diluting the composition with 50% of water still satisfies the limitations of the instant claims.  Furthermore, Magin et al teaches mixing the components of the composition first and then mixing with up to 1 liter of water; the first step of mixing the composition of the composition satisfies the first step of forming a more concentrated composition followed by diluting with water.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 1, 2021